Title: From Thomas Jefferson to James Wood, [25 July 1780]
From: Jefferson, Thomas
To: Wood, James



[Richmond, 25 July 1780]

The multiplicity of business which happened to be on us when your express came has occasioned his being delayed‥‥ I enclose you letters to the commissioners of the circumjacent counties extending their powers to live cattle. It has been always necessary for the State and continent to lend interchangeably such articles as the one has and the other wants‥‥ You can readily conceive that in this friendly intercourse it must have happened much more frequently that the State could lend to the Continent than the reverse. If you think proper to order as much leather to Col. Crockett as will make his pouches and lapposus his order on our quartermaster here for special prepayment shall be complied with.
